internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 4-plr-115117-99 date date number release date in re legend grantor_trust son daughter-in-law grandchild grandchild grandchild university date date date plr-115117-99 case state dear this is in response to your letter dated date and prior correspondence in which you requested rulings on the gift and generation-skipping_transfer_tax consequences resulting from a proposed reformation of trust on date grantor executed trust an irrevocable_trust for the benefit of himself son daughter-in-law grandchild grandchild and grandchild grantor died on date son was designated as trustee of trust paragraph one of trust provides that the trustee is to pay the net_income in quarter annual installments to grantor during his life paragraph three of trust provides that upon grantor’s death the trustee is to divide sixty percent of all property then belonging to the principal into as many equal shares and to set apart one such share for each grandchild of grantor that survives him each of the shares allocated to grantor’s grandchildren is to be held in a separate trust and to be administered by the trustee paragraph three a of trust provides that until age income and corpus is to be paid to the grandchild for support maintenance health and education at age all income is to be paid to the grandchild and corpus is to be paid as the trustee determines at age one- tenth of the then remaining corpus is to be paid to the grandchild at age two-thirds of the then remaining corpus is to be paid to the grandchild and at age the remaining corpus is to be paid to the grandchild paragraph three b of trust provides that if any of grantor’s grandchildren die after grantor leaving surviving issue all of the then remaining corpus of his or her trust together with all accumulations is to be paid over to such issue by right of representation paragraph three c of trust provides that if any grandchild dies after grantor leaving no surviving issue all of the then remaining corpus of his or her trust together with all accumulations is to be equally divided among grantor’s then living grandchildren provided that any property distributable to any grandchild of grantor for whom property is then being held in trust is to be added to the share held in trust for such grandchild and administered in accordance with such trust paragraph four of trust provides that upon grantor’s death the remaining forty percent of the property then belonging to the principal of the trust is to be retained in trust by the trustee and administered for the benefit of son and daughter-in-law or the survivor of them during their lives paragraph four a of trust provides that the trustee is to pay all of the income to son during his life plr-115117-99 paragraph four b of trust provides that upon son’s death the trustee is to pay all of the income to daughter-in-law during her life paragraph four c of trust provides that upon the death of both son and daughter- in-law all corpus and accumulated income is to be equally divided among and distributed to those of grantor’s grandchildren then living provided that any property distributable to any grandchild of grantor for whom property is then being held in trust is to be added to the share held in trust for such grandchild and administered in accordance with such trust paragraph nine of trust provides that if upon the happening of any event there shall not be an express and valid provision in trust for the disposition of any part of the trust estate or of any trust created under the instrument or of any share or any part or portion thereof the trustee is to distribute that portion to university trust was executed as an irrevocable_trust on date it is represented that there have been no additions to trust after date it is represented that son communicated to the attorney retained to draft trust grantor’s intent that the remainder of trust for the benefit of son and daughter-in-law pass at the death of the survivor to grandchild grandchild and grandchild and to the children per stirpes of any deceased grandchild the three trusts held for the benefit of grantor’s grandchildren do provide for distribution to a grandchild’s issue in the event a grandchild dies prior to complete distribution of his or her trust however the attorney failed to provide a similar provision for son and daughter-in-law’s trust rather paragraph four c specifically provides that after the death of the survivor of son or daughter-in-law the trust is to be distributed for the benefit of grantor’s living grandchildren however paragraph four is silent regarding the disposition of the property if there are no living grandchildren paragraph nine does provide a default provision for distribution to university in the event the instrument fails to validly dispose_of trust property son represents by affidavit on date that grantor’s intentions in creating trust were to provide for a per stirpital distribution in the event a grandchild predeceases son or daughter-in-law with issue surviving university represents that it will not oppose the reformation of trust created by decedent in which university is a contingent_remainder beneficiary the trustee petitioned the appropriate court to reform trust instrument to provide that with respect to the trust established for son and daughter-in-law on the death of the last to die of son and daughter-in-law the trust corpus and accumulated income will be distributed to son and daughter-in-law’s then living issue per stirpes the appropriate state court has issued an order reforming the instrument in accordance with the trustee’s petition contingent on the issuance of a private_letter_ruling to the effect that the reformation will not have any adverse gift or generation-skipping_transfer_tax consequences son as the trustee of trust has requested the following rulings the reformation of trust to correct the scrivener’s error will not cause trust to be subject_to the generation skipping transfer_tax neither grandchild grandchild or grandchild will be deemed to have made a gift_for federal gift_tax purposes as a result of the reformation ruling_request plr-115117-99 sec_2601 of the code imposes a tax on each generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_distribution a taxable_termination or a direct_skip section a of the tax_reform_act_of_1986 tra of provides that the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after october however under b a of the tra of and sec_26 b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered an irrevocable_trust unless the settlor possessed a power that would have caused the trust to be included in the settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date in general any modification of a_trust instrument that changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust instrument will cause the trust to lose exempt status for generation- skipping transfer_tax purposes generally if due to a mistake in drafting the instrument does not contain the terms of the trust that the settlor and trustee intended the settlor or other interested_party may maintain a suit in equity to have the instrument reformed so that it will contain the terms that were actually agreed upon bogert bogert the law of trusts and trustees sec_991 revised 2d ed state law recognizes that instruments may be reformed if the written_agreement does not express the intent of the parties case citing restatement of the law of trusts sec_333 upon consideration of the facts and applicable case law we conclude that the proposed reformation based on scrivener’s error is consistent with applicable state law and therefore does not change any powers beneficial interests rights or expectancies provided for under the terms of trust in addition trust became irrevocable prior to date and no additions have been made to trust since that date accordingly the reformation will not cause trust or any distribution from trust to be subject_to the generation-skipping_transfer_tax ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift as discussed above we have concluded that the reformation based on scrivener's error was consistent with applicable state law and did not change any beneficial_interest otherwise provided for under the trust instrument therefore based on the facts submitted and the representations made we conclude that neither grandchild grandchild or grandchild will be deemed to have made a gift_for federal gift_tax purposes as a result of the proposed reformation plr-115117-99 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the rulings contained in this letter are directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to powers of attorney on file a copy of this letter is being sent to son as the trustee of trust grandchild grandchild and grandchild george l masnik chief branch sincerely yours enclosure copy for sec_6110 purposes
